                           Case 1:18-cv-05237-LAP Document 69
                                                           68 Filed 06/10/20
                                                                    06/08/20 Page 1 of 2
        McGuireWoods LLP
1251 Avenue of the Americas
                  20th Floor
  New York, NY 10020-1104
      Phone: 212.548.2100
         Fax: 212.548.2150
   www.mcguirewoods.com

              Aaron F. Jaroff                                                                                                                              ajaroff@mcguirewoods.com
       Direct: 212.548.2133                                                                                                                                        Fax: 212.715.2310




            June 8, 2020                                                                 At the parties' request, the action is
                                                                                         stayed until November 10, 2020. Counsel
                                                                                         shall confer and inform the Court of the
            Via ECF                                                                      status of the action before that date.


            Hon. Loretta A. Preska, U.S.D.J.                                              Dated: June 10, 2020
            United States District Court                                                         New York, NY
            Southern District of New York
            Daniel Patrick Moynihan U.S. Courthouse
            500 Pearl Street, Room 2220                                                   ______________________________
            New York, New York 10007-1312
                                                                                          LORETTA A. PRESKA, U.S.D.J.
                 Re:            Biofrontera AG v. Deutsche Balaton AG et al.; Case No. 1:18-cv-05237-LAP

            Dear Judge Preska,

                    This firm represents Plaintiff in the above-referenced action. In accordance with Your
            Honor’s May 18, 2020 Order (ECF No. 67), we write on behalf of the parties to provide an update
            on the status of this matter and to request a stay of this action while the parties pursue mediation
            of these issues in Germany, in accordance with the parties’ agreement outlined below.

                    The parties have agreed to conduct and participate in good faith in a mediation of the issues
            raised in this action and in the litigations between the parties that are currently pending in
            Germany. The parties have further agreed to conduct this mediation in Germany. In order to focus
            their efforts and resources on this mediation, the parties respectfully request a stay of this action
            for 150 days, beginning on the date that Your Honor orders the stay. The parties request this time
            in order to secure mediation services in Germany, reach further agreement on the terms of the
            mediation, and to account for Covid-19 restrictions. The parties further agree, and seek to make a
            condition of the stay, to conduct this mediation, or to agree on a date certain by which to conduct
            the mediation, with no less than 60 days remaining before the expiration of the stay in this action,
            in order to afford additional time for negotiations, if necessary.

                   The parties and their respective German counsel are in the process of selecting an
            appropriate mediator and negotiating the terms of the mediation, and the parties will continue to
            update the Court on their progress and the scheduling of the mediation at the Court’s convenience.




                    Atlanta | Austin | Baltimore | Charlotte | Charlottesville | Chicago | Dallas | Houston | Jacksonville | London | Los Angeles - Century City
                   Los Angeles - Downtown | New York | Norfolk | Pittsburgh | Raleigh | Richmond | San Francisco | Tysons | Washington, D.C. | Wilmington
          Case 1:18-cv-05237-LAP Document 69
                                          68 Filed 06/10/20
                                                   06/08/20 Page 2 of 2
Hon. Loretta A. Preska, U.S.D.J.
June 8, 2020
Page 2


      Thank you for your consideration of this matter.

                                           Respectfully submitted,

                                           /s/ Aaron F. Jaroff

                                           Aaron F. Jaroff

cc:   All Counsel of Record (via ECF)
